Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Status of the Claims
In view of the appeal brief filed on April 29th, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SUE A PURVIS/            Supervisory Patent Examiner, Art Unit 2829                                                                                                                                                                                            



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation “the mathematical model comprises a transfer function with which the parameter characterizing the anti-knock property is calculated from the output signal of the pressure sensor, the transfer function includes use of a differential equation, the differential equation includes one of time derivatives of different orders of the output signal of the pressure sensor or the cylinder pressure determined from the time derivatives, and the time derivatives are weighted differently within the differential equation; and simulating the pickup sensor prescribed in the ASTM D2699 standard using the mathematical model by correcting the output signal of the pressure sensor in such a way that a corrected signal corresponds fundamentally to the output signal of the pickup sensor prescribed in the ASTM D2699 standard under an identical cylinder pressure” of claims 1 is not described in the specification with enough detail to understand how it operates (e.g. what is the transfer function or differential equation to use for the mathematical model?  And what part/result of the math model after calculation to use for simulation based on what corrected signal? etc… (Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)).
Claims are ambiguous and the public would be unable to discern the bounds of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US Patent No. 8468873, hereinafter as Huber ‘873) in view of Froloff (US 6947830, hereinafter as Frol ‘830) and further in view of Michaelis (US 2015/0120211, hereinafter as Mich ‘211) as an evidence.
Regarding Claim 1, Huber ‘873 teaches a method for determining a parameter characterizing an anti-knock property of a fuel using a test engine having at least one cylinder, the method comprising the steps of: 
combusting the fuel inside the cylinder (see claim 1 and col. 2, lines 66-67); 
detecting a cylinder pressure generated by the combustion using a pressure sensor (Fig. 3, (pressure sensor); col. 3, lines 39-45) with a pressure output signal curve that is linear (see Fig. 3); and 
calculating the parameter (col. 1, lines 55-60; col. 2, lies 4-10, col. 3, lines 60-65) based on an output signal of the pressure sensor (pressure signals, see col. 3, lines 1-13) based on a mathematical model (see Fig. 5, col. 3, lines 60-65) that takes into account a deviation of the pressure output signal curve of the pressure sensor from a pressure output signal curve of a pickup sensor prescribed in the ASTM D2699 standard (or correlation of results with the known standard, see claim 1 and col. 4, lines 44-45, col. 5, lines 34-38). The term “a pressure output signal curve of a pickup sensor prescribed in the ASTM D2699 standard” is known in the industry (see para. [0005]-[0007] and [0075] of Mich ‘211 as an evidence).
Thus, Huber ‘873 is shown to teach all the features of the claim with the exception of explicitly disclosing the limitation: “the mathematical model comprises a transfer function with which the parameter characterizing the anti-knock property is calculated from the output signal of the pressure sensor, the transfer function includes use of a differential equation, the differential equation includes one of time derivatives of different orders of the output signal of the pressure sensor or the cylinder pressure determined from the time derivatives, and the time derivatives are weighted differently within the differential equation; and simulating the pickup sensor prescribed in the ASTM D2699 standard using the mathematical model by correcting the output signal of the pressure sensor in such a way that a corrected signal corresponds fundamentally to the output signal of the pickup sensor prescribed in the ASTM D2699 standard under an identical cylinder pressure”  
However, Frol ‘830 teaches a mathematical model (see col. 24, lines 65-67 and col. 25, lines 1-30) comprises a transfer function with which the parameter characterizing the anti-knock property is calculated from the output signal of the pressure sensor (e.g. the integral of the pressure during power stroke duration, col. 25, lines 1-5), the transfer function includes use of a differential equation (e.g. mathematical differentiation operation; col. 25, line 25), the differential equation includes one of time derivatives of different orders of the output signal of the pressure sensor or the cylinder pressure determined from the time derivatives (e.g. An integration of the detonation signal over the power stroke duration in real-time provides a timely representative estimate of piston work done by combustion in a particular test; see col. 25, lines 10-20), and the time derivatives are weighted differently within the differential equation; and 
simulating the pickup sensor prescribed in the ASTM D2699 standard using the mathematical model (see col. 25, lines 1-30) by correcting the output signal of the pressure sensor in such a way that a corrected signal corresponds fundamentally to the output signal of the pickup sensor prescribed in the ASTM D2699 standard under an identical cylinder pressure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Huber ‘873 by having a mathematical model comprises a transfer function and simulating the pickup sensor in order to regulate engine operation conditions to comply with these for optimum engine performance (see col. 21, lines 15-18]) as suggested by Frol ‘830.

Regarding Claim 2, Huber ‘873 teaches a test system to determine a parameter characterizing the anti-knock property of a fuel, the test system comprising: 2Preliminary Amendment Dated Feb. 18, 2021 
a test engine having at least one cylinder and a pressure sensor with a pressure output signal curve that is linear (Fig. 3, (pressure sensor); col. 3, lines 39-55), wherein the cylinder pressure that prevails during the combustion of the fuel in the cylinder is detected using the pressure sensor; 
an evaluation unit (Fig. 3, “computer”; col. 3, lines 60-67) with which the anti-knock property of the parameter characterizing the anti-knock property of the fuel can be calculated, based on an output signal of the pressure sensor (see col. 1, lines 55-60; col. 2, lies 4-10, col. 3, lines 60-65), and based on a mathematical model (see Fig. 5, col. 3, lines 60-65) that takes into account the deviation of the pressure output signal curve of the pressure sensor from a pressure output signal curve of a pickup sensor prescribed in ASTM D2699 standard (or correlation of results with the known standard, see claim 1 and col. 4, lines 44-45, col. 5, lines 34-38). The term “a pressure output signal curve of a pickup sensor prescribed in the ASTM D2699 standard” is known in the industry (see para. [0005]-[0007] and [0075] of Mich ‘211 as an evidence); 
Thus, Huber ‘873 is shown to teach all the features of the claim with the exception of explicitly disclosing the limitation: “the mathematical model comprises a transfer function with which the parameter characterizing the anti-knock property is calculated from the output signal of the pressure sensor, the transfer function includes use of a differential equation, the differential equation includes one of time derivatives of different orders of the output signal of the pressure sensor or the cylinder pressure determined from the time derivatives, and the time derivatives are weighted differently within the differential equation; and simulating the pickup sensor prescribed in the ASTM D2699 standard using the mathematical model by correcting the output signal of the pressure sensor in such a way that a corrected signal corresponds fundamentally to the output signal of the pickup sensor prescribed in the ASTM D2699 standard under an identical cylinder pressure”  
However, Frol ‘830 teaches a mathematical model (see col. 24, lines 65-67 and col. 25, lines 1-30) comprises a transfer function with which the parameter characterizing the anti-knock property is calculated from the output signal of the pressure sensor (e.g. the integral of the pressure during power stroke duration, col. 25, lines 1-5), the transfer function includes use of a differential equation (e.g. mathematical differentiation operation; col. 25, line 25), the differential equation includes one of time derivatives of different orders of the output signal of the pressure sensor or the cylinder pressure determined from the time derivatives (e.g. An integration of the detonation signal over the power stroke duration in real-time provides a timely representative estimate of piston work done by combustion in a particular test; see col. 25, lines 10-20), and the time derivatives are weighted differently within the differential equation; and 
simulating the pickup sensor prescribed in the ASTM D2699 standard using the mathematical model (see col. 25, lines 1-30) by correcting the output signal of the pressure sensor in such a way that a corrected signal corresponds fundamentally to the output signal of the pickup sensor prescribed in the ASTM D2699 standard under an identical cylinder pressure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Huber ‘873 by having a mathematical model comprises a transfer function and simulating the pickup sensor in order to regulate engine operation conditions to comply with these for optimum engine performance (see col. 21, lines 15-18]) as suggested by Frol ‘830.


    PNG
    media_image1.png
    359
    589
    media_image1.png
    Greyscale


Fig. 3 (Huber ‘873)

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huber ‘873 in view of Frol ‘830 as applied to claim 1 above, and further in view of Meyer (US Patent No. 5386722, hereinafter after Meyer ‘722).
Regarding Claim 3, Huber ‘873 teaches ASTM D2699 standard (known standard, see claim 1 and col. 4, lines 44-45, col. 5, lines 34-38).
Frol ‘830 teaches simulating a measuring chain using the mathematical model (see co. 25, lines 1-30). 
Thus, Huber ‘873 and Frol ‘830 are shown to teach all the features of the claim with the exception of explicitly disclosing the limitation: “the pickup sensor, a detonation meter and a knock meter”.
However, Meyer ‘722 teaches the pickup sensor (Fig. 2, (26), col. 5, lines 5-10); a detonation meter and a knock meter (24) (see col. 5, lines 5-10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Huber ‘873 in view of Frol ‘830 by having the pickup sensor, a detonation meter and a knock meter for detecting knock borderline and evaluating knock intensity in an internal combustion engine having at least one cylinder (see col. 1, lines 55-60).

Regarding Claim 4, Meyer ‘722 teaches filtering (Fig. 3, (58); col. 5, lines 49-55) the output signal of the pressure sensor using a low-pass filter to create a filtered output signal (60), and the parameter characterizing the anti-knock property of the fuel is calculated (by processor (62)) based on the filtered output signal (60). Examiner considers the band pass filter (60) is a low-pass filter.

Regarding Claims 5 and 6, Meyer ‘722 teaches the pressure sensor is a piezoelectric pressure sensor (see col. 3, lines 60-65). 

Regarding Claims 7, 8 and 9, Frol ‘830 teaches an evaluation of the output signal of the pressure sensor (see col. 15, lines 40-46).
Huber ‘873 teaches ASTM D2699 standard (known standard, see claim 1 and col. 4, lines 44-45, col. 5, lines 34-38).
	Thus, Huber ‘873 and Frol ‘830 are shown to teach all the features of the claim with the exception of explicitly disclosing the limitation: “an artificial neuronal; wherein the artificial neuronal network uses a relationship between the output signal of the pressure sensor and respective octane number of the fuel to be analyzed to analyze a plurality of different types of fuels, wherein the octane number of the fuel to be analyzed is obtained by considering the ASTM D2699 standard”.
	However, it has been held to be within the general skill of a worker in the art to use the artificial neuronal network to analyze a plurality of different types of fuels, wherein the octane number of the fuel to be analyzed is obtained by considering the ASTM D2699 standard on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Mich ‘211 as an evidence discloses using an artificial intelligence technique (see para. [0099]) and [0125]) to perform analyze a plurality of different types of fuels (e.g. low and high octane PRF), wherein the octane number of the fuel to be analyzed is obtained by considering the ASTM D2699 standard (see para. [0005] and [0036])). A person of ordinary skills in the art is motivated to use the artificial neuronal network to analyze a plurality of different types of fuels in order to provide improved accuracy calculate in the octane rating determination of the fuels.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Huber et al. (US 2016/0326976 A1)
Vaughan (US 2016/0025028 A1)			
Miwa (US Patent No. 5076098)
Tanaka (US Patent No. 4802454)		
Tanaka (US Patent No. 4760733)	
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829